Dodge, J.
After careful examination of the record, we feel constrained to the conclusion that the trial court was -guilty of no abuse of his discretion in refusing to set aside the verdict on the plaintiff’s motion. Conceding, as perhaps the evidence establishes without controversy, that there was *272technically an unlawful arrest, in that the plaintiff was committing neither any crime nor a breach of the peace, yet the defendant’s testimony that he arrested her because he believed her insane and in need of care for her own safety is of course sufficient to support such view of his conduct by the jury. In the absence of any violence and of any indignities other than the mere peaceful and orderly transportation of the defendant to a place of safety, when she was momentarily exposing herself to a far higher degree of notoriety and disgrace, although technically an unlawful deprivation of her liberty, we cannot say that the jury acted wholly outside of their proper province in finding only nominal damages. The rules of law which place that question more than all others in the hands of a jury are too trite to need more than suggested reference. Henderson v. McReynolds, 38 N. Y. St. 734, 14 N. Y. Supp. 351, and Bradlaugh v. Edwards, 11 C. B. (N. S.) 377, present extreme illustrations of cases in which courts have declined to set aside verdicts for nominal damages. In this case the spoken evidence was, of course, much supplemented to the jury and the trial court by the personal appearance both of the plaintiff and defendant; and that court having, in its discretion and with these advantages, approved the jury’s action, we cannot, in the light of any information contained in the record, overrule his conclusion, whether as an original question we might or might not have reached the same conclusion.
By the Gowrt. — Judgment affirmed.